DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire waveform" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “wherein two layers adjacent to the bond layer are in direct contact” is indefinite, what is in direct contact with the two layers? Please clarify.
Regarding claim 13, the limitation “wherein two layers adjacent to the bond layer are in direct contact” is indefinite, what is in direct contact with the two layers? Please clarify.
Claim 16 recites the limitation "the entire waveform" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bergman et al. (U.S. Publication No. 20130031979).
Regarding claim 1, Bergman teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means (Paragraph 41); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data; wherein the scan data comprises the entire waveform of the emitted ultrasonic waves (Paragraph 45); wherein the test object includes a multiplicity of components, with at least one bond layer disposed between two adjacent components (Paragraph 46); wherein the processor is operable to identify and provide relative positions of one or more gap regions in the at least one bond layer; and wherein the processor generates and presents a graphical representation of the at least one bond layer including the one or more gap regions via the display means (Paragraph 46).
Regarding claim 6, Bergman teaches (For the purpose of this examination, Examiner is interpreting this limitation as “the gap regions are in direct contact with two layers adjacent to the bond layer) wherein the processor is operable to identify gap regions, wherein two layers adjacent to the bond layer are in direct contact (Paragraphs 45-46).
Regarding claim 17, Bergman teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means (Paragraph 41); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 45); wherein the test object includes a multiplicity of components, with at least one bond layer disposed between two adjacent components (Paragraph 46); wherein the processor is operable to identify and provide relative positions of one or more gap regions in a plurality of bond layers within the test object; and wherein the processor generates and presents a graphical representation of the at least one bond layer including the one or more gap regions via the display means (Paragraph 46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (U.S. Publication No. 20130031979) in view of Jack et al. (U.S. Publication No. 20150377839).
Regarding claim 2, Bergman teaches all the features of claim 1 as outlined above, Bergman is silent about wherein the ultrasonic transducer operates at a frequency greater than 5 MHz.
Jack teaches wherein the ultrasonic transducer operates at a frequency greater than 5 MHz (Paragraph 75).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use ultrasonic transducer with frequency greater than 5 MHz in Bergman’s invention because it would increase detection resolution of Bergman’s invention.
Regarding claim 3, Bergman teaches all the features of claim 1 as outlined above, Bergman is silent about providing the relative positions of the one or more gap regions includes providing at least one three-dimensional (3D) coordinate corresponding to a location of each of the one or more gap regions in the test object.
Jack teaches providing the relative positions of the one or more gap regions includes providing at least one three-dimensional (3D) coordinate corresponding to a location of each of the one or more gap regions in the test object (Paragraphs 47-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 3D coordinate in Bergman’s invention because it would better characterize the gap regions.
Regarding claim 4, Bergman teaches all the features of claim 1 as outlined above, Bergman is silent about the processor is operable to identify gap regions having a width smaller than 3 mm.
Jack teaches the processor is operable to identify gap regions having a width smaller than 3 mm (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bergman’s invention to detect gap regions with a width smaller than 3 mm because it would increase detection resolution of Bergman’s invention.
Regarding claim 5, Bergman teaches all the features of claim 1 as outlined above, Bergman is silent about wherein the processor is operable to identify gap regions having a thickness smaller than 0.5 mm.
Jack teaches wherein the processor is operable to identify gap regions having a thickness smaller than 0.5 mm (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bergman’s invention to detect gap regions with a thickness smaller than 0.5mm because it would increase detection resolution of Bergman’s invention.
Regarding claim 18, Bergman teaches all the features of claim 17 as outlined above, Bergman is silent about the processor is operable to identify gap regions having a width smaller than 3 mm.
Jack teaches the processor is operable to identify gap regions having a width smaller than 3 mm (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bergman’s invention to detect gap regions with a width smaller than 3 mm because it would increase detection resolution of Bergman’s invention.
Regarding claim 19, Bergman teaches all the features of claim 17 as outlined above, Bergman is silent about wherein the processor is operable to identify gap regions having a thickness smaller than 0.5 mm.
Jack teaches wherein the processor is operable to identify gap regions having a thickness smaller than 0.5 mm (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bergman’s invention to detect gap regions with a thickness smaller than 0.5mm because it would increase detection resolution of Bergman’s invention.

Claims 7-10, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (U.S. Publication No. 20130031979) in view of Hall (U.S. Publication No. 20170284971).
Regarding claim 7, Bergman teaches all the features of claim 1 as outlined above, Bergman is silent about wherein the ultrasonic transducer is a spherically focused ultrasonic transducer.
Hall teaches wherein the ultrasonic transducer (As shown in Fig.6) is a spherically focused ultrasonic transducer (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use a spherically focused ultrasonic transducer as Bergman’s ultrasonic transducer because it would increase accuracy of Bergman’s ultrasonic transducer.
Regarding claim 8, Bergman teaches all the features of claim 1 as outlined above, Bergman is silent wherein the ultrasonic transducer is disposed within a coupling fluid- filled chamber of a transducer housing assembly.
Hall teaches wherein the ultrasonic transducer (As shown in Fig.6) is disposed within a coupling fluid- filled chamber of a transducer housing assembly (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to dispose Bergman’s ultrasonic transducer within a coupling fluid-filled chamber because it would increase accuracy of Bergman’s ultrasonic transducer.
Regarding claim 9, Bergman teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means (Paragraph 41); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data; wherein the test object includes a multiplicity of components, with at least one bond layer disposed between two adjacent components (Paragraph 46); wherein the processor is operable to identify and provide relative positions of one or more gap regions in the at least one bond layer; and wherein the processor generates and presents a graphical representation of the at least one bond layer including the one or more gap regions via the display means (Paragraph 46).
Bergman is silent wherein the ultrasonic transducer is disposed within a coupling fluid- filled chamber of a transducer housing assembly.
Hall teaches wherein the ultrasonic transducer (As shown in Fig.6) is disposed within a coupling fluid- filled chamber of a transducer housing assembly (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to dispose Bergman’s ultrasonic transducer within a coupling fluid-filled chamber because it would increase accuracy of Bergman’s ultrasonic transducer.
Regarding claim 10, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, Bergman further teaches wherein the processor is operable to identify and provide relative positions of one or more gap regions in a plurality of bond layers within the test object (Paragraph 46).
Regarding claim 13, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, Bergman further teaches (For the purpose of this examination, Examiner is interpreting this limitation as “the gap regions are in direct contact with two layers adjacent to the bond layer) wherein the processor is operable to identify gap regions, wherein two layers adjacent to the bond layer are in direct contact (Paragraphs 45-46).
Regarding claim 14, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, Bergman further teaches wherein the processor to identify and provide the relative positions of the one or more gap regions in the at least one bond layer without use of a calibration block (Paragraphs 8-9, calibration block is optional to increase accuracy of Bergman’s invention, calibration block is not required).
Regarding claim 16, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, Bergman further teaches wherein the scan data comprises the entire waveform of each of the emitted ultrasonic waves (Paragraph 45).
Regarding claim 20, Bergman teaches all the features of claim 17 as outlined above, Bergman is silent wherein the ultrasonic transducer is disposed within a coupling fluid- filled chamber of a transducer housing assembly.
Hall teaches wherein the ultrasonic transducer (As shown in Fig.6) is disposed within a coupling fluid- filled chamber of a transducer housing assembly (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to dispose Bergman’s ultrasonic transducer within a coupling fluid-filled chamber because it would increase accuracy of Bergman’s ultrasonic transducer.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (U.S. Publication No. 20130031979) in view of Hall (U.S. Publication No. 20170284971) and Jack et al. (U.S. Publication No. 20150377839).
Regarding claim 11, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, the combination of Bergman and Hall is silent about the processor is operable to identify gap regions having a width smaller than 3 mm.
Jack teaches the processor is operable to identify gap regions having a width smaller than 3 mm (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bergman’s invention to detect gap regions with a width smaller than 3 mm because it would increase detection resolution of Bergman’s invention.
Regarding claim 12, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, the combination of Bergman and Hall is silent about wherein the processor is operable to identify gap regions having a thickness smaller than 0.5 mm.
Jack teaches wherein the processor is operable to identify gap regions having a thickness smaller than 0.5 mm (Paragraphs 75-76).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bergman’s invention to detect gap regions with a thickness smaller than 0.5mm because it would increase detection resolution of Bergman’s invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (U.S. Publication No. 20130031979) in view of Hall (U.S. Publication No. 20170284971) and Dehghan Niri et al. (U.S. Publication No. 20170199160).
Regarding claim 15, the combination of Bergman and Hall teaches all the features of claim 9 as outlined above, the combination of Bergman and Hall is silent about wherein the graphical representation of the at least one bond layer includes one or more color coded regions corresponding to the one or more gap regions.
Dehghan Niri teaches wherein the graphical representation of the at least one bond layer includes one or more color coded regions corresponding to the one or more gap regions (Paragraphs 47-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use color code for one or more gap regions in Bergman’s invention because it is easier for an operator to understand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861